Judgment, Supreme Court, New York County, rendered September 19, 1973, convicting defendant after a jury trial of robbery, first degree, assault, first degree, attempted assault, and possession of a weapon as a felony, and imposing sentence, unanimously affirmed. Any difficulty in reconciling the apparent inconsistency between the crimes charged against defendant and his prior character, habits and reputation was resolved by the jury after a trial that we find free of any prejudicial error. Nevertheless, we suggest that the inconsistent factors above mentioned should appropriately be given early scrutiny by the Parole Board toward ameliorating the consequences of any claimed miscarriage of justice arising out of the conviction. Concur—Kupferman, J. P., Lupiano, Birns, Silverman and Nunez, JJ.